Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claim 8 has been cancelled and claims 10 – 20 are new. Claims 1-7 and 9-20 are current pending. 

Claim Rejections - 35 USC § 112
Claim 1 recites the limitation "the electrolyte is only a lithium ion salt or a sodium ion salt" in lines 3 and 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9, 11, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yano et al. (JP 2005243342). 

With respect to claim 1, Yano discloses a water-based electrolytic solution ([0004]) for lithium/sodium ion batteries ([0004]), comprising a hydrophilic nanoparticle ([0009], [0030]) uniformly dispersed in the electrolyte solution ([0010]), and the electrolyte is only a lithium ion salt ([0059]). 

With respects to claims 2, 3 and 11 Yano discloses that the lithium ion salt in the electrolyte is 1-10 mol/L ([0059]) of LiNO3 ([0088]).

With respects to claims 4 and 13, Yano discloses that the hydrophilic oxide nanoparticle use in the electrolytic solution is silica, or SiO2 ([0030]).


With respects to claims 5 and 14, Yano discloses the nanosilica particle size is in the range of0.01 to 20 micrometers, thus encompassing the claimed range of 7-40 nm ([0014]).

With respect to claims 6, 10, and  15, Yano discloses the content of the hydrophilic oxide nanoparticle is 5 wt% to 60 wt% ([0066]) , thus encompassing the claimed range of grater the 0 wt% to 10 wt%, and the preferred range of 1 wt% to 3 wt%.


With respect to claim 9, Yano discloses a lithium ion battery comprising the water-based electrolytic solution ([0004]) with the limitation set forth above in claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yano et al. (JP 2005243342) in view of Whiteacre et al. (U.S. 8298701).

With respects to claims 7 and 12, Yano discloses a water-based electrolytic solution comprised of either a lithium or sodium ion salt ([0004]), and specifically the use of LiNO3 4, NaTFSI, NaFSI, NaSO4 or NaNO3. 
Whitacre discloses an aqueous electrolyte to be used in a lithium or sodium battery (Col. 7, L 30-32) and teaches that the aqueous electrolyte can comprise of NaClO4 from 0.1-10 M (0.1-10 mol/L) (Col 14, L 10-17), which encompasses the claimed range of 1 – 5 mol/L.
It would have been obvious to one having ordinary skill in the art at the time that the application was to modify the water-based electrolytic solution disclosed by Yano by including NaClO4 as a salt with a molarity of 0.1-10 M to the battery of Whitacre as they are alternatives of one another. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).  

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over  Yano et al. (JP 2005243342) in view of Whiteacre et al.(U.S. 8298701) as applied to claims7 above, and further in view of Park et al. (KR 20070013840).

With respect to claims 16, 17, and 18, Yano modified by Whiteacre teaches a water-based electrolyte solution for lithium/sodium ion batteries, comprising a plurality of hydrophilic oxide nanoparticles uniformly dispersed in the electrolyte solution, wherein the electrolyte is a lithium ion salt, more specifically NaNO3 with a molarity of 1-10 mol/L, and the particle size range of the plurality of hydrophilic oxide nanoparticles is 0.01 to 20 micrometers, while the content of the plurality of hydrophilic oxide nanoparticles is larger than 0 and smaller than 10 2 as the hydrophilic oxide nanoparticle, instead of one of Al2O3, TiO2, or ZrO2.
Park discloses a polyelectrolyte that comprises nanoparticles ([abstract]), and teaches that the nanoparticles in question can be either SiO2, Al2O3, or TiO2 ([abstract]). Additionally, the specification of the instant application makes no mention as to why Al2O3, TiO2, or ZrO2 would be preferable over SiO2, therefore the substitution of SiO2 with Al2O3, TiO2, or ZrO2 is obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).  

Response to Arguments
Applicant’s arguments with respect to claim 1 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN E BERRESFORD whose telephone number is (571)272-0641.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (572)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.E.B./Examiner, Art Unit 1727                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727